Citation Nr: 0609215	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-13 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date prior to August 29, 2003, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the RO.  



FINDINGS OF FACT

1.  The veteran filed his claim of service connection for 
post-traumatic stress disorder (PTSD) in October 2001.  

2.  The RO granted service connection for PTSD and assigned a 
30 percent evaluation as of October 17, 2001.  

3.  In a November 2003 rating decision, the RO assigned an 
increased rating of 70 percent as of August 29 and granted 
TDIU rating, effective on August 29, 2003.  

4.  The service-connected PTSD is shown to have caused major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking and mood and to have been 
productive of a disability picture that more closely 
resembled the veteran being unable to obtain and retain 
employable beginning on March 21, 2003.  



CONCLUSION OF LAW

An effective date of March 21, 2003, for the grant of 
increased compensation to include the assignment of a TDIU 
rating is for application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.7 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional psychiatric treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional medical records to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Law and Regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  

However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).  

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  

38 C.F.R. § 3.1(p) defines "application" as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§  
3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or  
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  

Acceptance of a report of examination or treatment as a claim 
for increase is subject to the payment of retroactive 
benefits from the date of a report or for a period of one  
year prior to the date of receipt of the report.  38 C.F.R. §  
3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal  
claim.  38 C.F.R. § 3.157(b).  


Background and Analysis

In this case, the veteran asserts in a December 2003 
statement that the total compensation rating based on 
individual unemployability should be assigned as of March 21, 
2003.    

The veteran's claim of service connection for PTSD was 
received by the RO on October 17, 2001.  

In a June 2002 decision, the RO granted the veteran's claim, 
and assigned a 30 percent evaluation as of October 17, 2001.  

In an April 2003 decision, the RO increased the evaluation 
for PTSD to 50 percent disabling, as of October 17, 2001.  

In a May 2003 decision, the RO denied entitlement to a TDIU 
rating.  

In a November 2003 decision, the granted the TDIU rating and 
made it effective on August 29, 2003.  The RO also increased 
the evaluation for the service-connected PTSD to 70 percent 
disabling, effective August 29, 2003.  

An August 2003 VA outpatient record indicates that the 
veteran had a GAF of 40, and had been unable to work since 
February 2003, and had severe PTSD that was not stable, even 
after an aggressive multi-agent psychotropic medication 
regime.  

The VA treatment records from January 2003 through August 
2003 show GAF scores ranging from 45 (January 2003 through 
March 7, 2003) to 40 (March 21, 2003 through August 2003).  

Under VA regulations, the effective date for the veteran's 
grant of TDIU is the later of either the date entitlement 
arose or the date of claim.  As noted hereinabove, the date 
of claim was October 17, 2001.  The question thus becomes 
when, between October 17, 2001 and August 29, 2003, 
entitlement to TDIU arose.  

Based on the August 2003 VA outpatient report, the Board 
finds that the service-connected PTSD is shown to have more 
nearly approximated a disability level consistent with the 
veteran being unable to obtain employment beginning on March 
21, 2003.  

The examining psychiatrist noted that the veteran had been 
unemployable since February 2003 because of severe PTSD that 
was not stable, even after an aggressive multi-agent 
psychotropic medication regimen.  

Significantly, the March 21, 2003 through August 2003 VA 
treatment records indicate GAF scores of 40.  Under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), GAF 
scores between 31 and 40 signify major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  

However, the regulations provide that, in cases involving 
increases, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred.  See 38 C.F.R. § 3.400(o)(2).  

In this case, the VA examiner stated that the veteran was 
unemployable as of February 2003.  However, there is no 
corresponding treatment record, VA or private, which 
pinpoints any specific date in February 2003 in which the 
veteran became unemployable.  

Therefore, based on the VA examining psychiatrist's statement 
in August 2003 regarding the veteran's inability to work as 
of February 2003, and the GAF scores of 40 contained in the 
record, the Board finds that the TDIU rating should be made 
effective beginning on March 21, 2003.  

Hence, the Board concludes that the service-connected PTSD is 
shown to have rendered the veteran severely disabled and 
unemployable as of March 21, 2003.  

Accordingly, March 21, 2003 is assigned as the effective date 
of the veteran's claim for increased compensation including a 
TDIU rating.   



ORDER

An effective date of March 21, 2003, for increased 
compensation including a TDIU rating is granted, subject to 
the regulations governing the payment of VA monetary  
benefits.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


